                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JORGE NATIVIDAD ZAVALA,                           §
#42947-177,                                       §
                                                  §
       Petitioner,                                §
v.                                                §   Civil Action No. 3:16-CV-2736-L
                                                  §   Criminal Case No. 3:13-CR-173-L(4)
UNITED STATES OF AMERICA,                         §
                                                  §
       Respondent.                                §

                                              ORDER

       On July 23, 2018, United States Magistrate Judge Irma Carrillo Ramirez entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the court deny Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence by

a Person in Federal Custody under 28 U.S.C. § 2255 and dismiss with prejudice this action because:

(1) Petitioner’s claim is not cognizable under section 2255; and (2) he is not entitled to the relief

requested even if his motion is liberally construed as one for relief under 18 U.S.C. § 3582(c)(2). No

objections to the Report were filed.

       After considering the motion, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. The court, therefore, denies the Motion to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody under 28 U.S.C. § 2255, and dismisses with prejudice this action.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),




Order – Page 1
the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report filed in this case. In the

event a notice of appeal if filed, Petitioner must pay the $505 appellate filing fee or submit a motion

to proceed in forma pauperis on appeal.

        It is so ordered this 30th day of October, 2018.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

             (a)    Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

             (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
        order entered under these rules. A timely notice of appeal must be filed even if the district court issues
        a certificate of appealability.

Order – Page 2
